 1
 2
 3
 4
 5
 6
 7                           UNITED STATES DISTRICT COURT
 8                          SOUTHERN DISTRICT OF CALIFORNIA
 9
10   DONTAYE CRAIG,                                      Case No.: 3:16-cv-02531-GPC-KSC
11                                     Petitioner,
                                                         ORDER
12   v.
                                                         (1) ADOPTING MAGISTRATE
13   C.E. DUCART, Warden,
                                                         JUDGE’S REPORT AND
14                                   Respondent.         RECOMMENDATION DENYING
                                                         PETITION FOR WRIT OF HABEAS
15
                                                         CORPUS;
16
                                                         (2) GRANTING CERTIFICATE OF
17
                                                         APPEALABILITY
18                                                       [DKT. NO. 14.]
19
20   I.    INTRODUCTION
21         On October 6, 2016, Petitioner Dontaye Craig (“Craig”), a state prisoner proceeding
22   pro se, filed a Petition for Writ of Habeas Corpus (“Petition”) pursuant to 28 U.S.C. § 2254,
23   challenging his conviction in San Diego Superior Court Consolidated Case No. SCD
24
25
26
27
                                                     1
28                                                                            3:16-cv-02531-GPC-KSC
 1   225297.1 Dkt. No. 1, at 1.2 The Petition raises a single issue—whether the state trial court
 2   violated Craig’s constitutional right to Due Process when it denied his request for access
 3   to recorded jail telephone conversations of a key witness for the prosecution that Craig
 4   subpoenaed. Dkt. No. 1, at 6-7. On February 16, 2017, respondent filed a Response and
 5   supporting Lodgments. Dkt. Nos. 11, 12. On March 20, 2017, Craig filed a Traverse 3 as to
 6   the matters raised in the Response, arguing that access to the recorded jail telephone
 7   conversations would have resulted in a different outcome at trial because of the overall
 8   “closeness” of the case. Dkt. No. 13.
 9            On November 22, 2017, pursuant to 28 U.S.C. § 636(b)(1) and Local Civil Rule
10   HC.2 of the United States District Court for the Southern District of California, Magistrate
11   Judge Karen S. Crawford filed a Report and Recommendation (“Report”) recommending
12   that this Court deny the Petition. Dkt. No. 14. On May 9, 2018, Craig filed objections
13   (“Objections”) to the Magistrate Judge’s Report. Dkt. No. 19.4 On August 1, 2018, this
14   Court directed Respondent to supplement the record regarding three sealed documents
15   referenced during state court trial proceedings. Dkt. No. 20. As a result of this directive,
16   two packages—issued under seal—were received by this Court. One package, from the
17   trial judge, the Honorable Charles G. Rogers, contained Craig’s February 29, 2012 motion
18
19   1
            Craig was initially charged in Case No. SCD 234772. Lodgment 5-7 at 2-7. Later, the
20   prosecutor’s Motion to Consolidate was granted and SCD 225297 was designated as the lead case.
     Lodgment 5-7 at 78. A Consolidated Information was then filed against Craig and his co-defendants on
21   February 12, 2012 under Case No. SCD 225297. Lodgment 19 at 63-70.
22   2
            Dkt page citations reference the CM/ECF pagination system. Page citations to Lodgments
23   reference the lodgment’s pagination; the Lodgment is located at Dkt No. 12.

24   3
            Petitioner’s Traverse includes a copy of a portion of his opening brief in the California Supreme
     Court arguing that his conviction is not supported by substantial evidence; however, nowhere in the
25   Traverse does Craig address federal habeas standards. See Dkt. No. 13.
26   4
              This Court twice granted extensions for Petition to file Objections to the Report. See Dkt. Nos.
27   16-18.
                                                          2
28                                                                                        3:16-cv-02531-GPC-KSC
 1   to disclose subpoena duces tecum of informant, Dkt. No. 31-1, at 14, and the trial court’s
 2   March 7, 2012 order denying that motion, Dkt. No. 31-3. The other package, from the
 3   California Court of Appeal, Fourth Appellate District, Division One, contained a
 4   declaration of Investigator Jon Lane, which had been filed as an exhibit to Craig’s motion
 5   for reconsideration of a motion to disclose. Dkt. No. 31-2, at 5. After receipt of the
 6   aforementioned, the Court caused the documents to be filed under seal to the docket. Dkt.
 7   No. 30.
 8          After a thorough review of the issues, supporting documents, and applicable law, the
 9   Court ADOPTS the Magistrate Judge’s Report, OVERRULES Craig’s objections, and
10   DENIES the petition for writ of habeas corpus, but will GRANT a certificate of
11   appealability.
12
     II.    FACTUAL BACKGROUND 5
13
            On the evening of May 23, 2009, Craig and his friends, Marlon Johnson, Frederick
14
     Roberson, and Rashad Scott, all active members of the Emerald Hills street gang, went to
15
     the Gaslamp Quarter in downtown San Diego. Lodgment 14 at 2, 4. After Johnson, the
16
     driver, parked the car near the intersection of E Street and Fifth Avenue, the group
17
     walked west together on E Street. Lodgment 14 at 5. In the early morning of May 24,
18
     2009, Craig and his friends encountered rival gang members and a fight began on the
19
     crowded street, during which multiple shots were fired. Lodgment 14 at 5-7. A rival gang
20
     member, Richard Turner, was shot multiple times and seriously injured. Lodgment 14 at
21
22   5
             After conducting its own full review of the record, this Court recites the facts presented in the
23   Report. The Report draws the facts set forth in this section from the California Court of Appeals’
     decision on direct appeal. Lodgment 14 at 4-12. Such factual findings are presumed to be correct. 28
24   U.S.C. § 2254(e)(1) (state court factual findings are presumed correct, unless rebutted by clear and
     convincing evidence). In this case, a lengthy recitation of “the evidence most favorable to the judgment”
25   is included in the California Court of Appeal’s decision on direct appeal, which affirmed petitioner’s
     judgment and conviction, but reversed with directions on certain matters related to sentencing.
26
     Lodgment 14, at 4 n.3, 4-12. This lengthy recitation of facts will not be repeated here in full, because
27   only some facts are significant to the single issue raised in the Petition.
                                                         3
28                                                                                      3:16-cv-02531-GPC-KSC
 1   5, 7. Two bystanders were also shot, including Lakeisha Mason, who was killed.
 2   Lodgment 14 at 7. Craig and his friends ran back to Johnson’s car and drove away.
 3   Lodgment 14 at 7.
 4         In March 2010, Johnson was arrested, and after being in jail for more than a year,
 5   agreed to cooperate with the investigation and to testify against his friends and fellow
 6   gang members in exchange for a guilty plea to voluntary manslaughter and an admission
 7   to a gang allegation with a potential prison term of three to eleven years. Lodgment 1-6 at
 8   25; Lodgment 14 at 7-8 n.4.
 9         Although there was other evidence connecting Craig, Roberson, and Scott to the
10   shooting, Johnson was the prosecution’s key witness. In video and photographs taken
11   around the time of the shooting, Johnson identified himself, Roberson, and Scott. He also
12   testified that Craig was standing to his left and slightly behind him when the photographs
13   were taken, and in one of the photographs, it appeared that Craig’s arm was extended.
14   Lodgment 14 at 8. Johnson also testified that when they were all inside of his car after the
15   incident, he asked who did the shooting. According to Johnson, “Craig, who was in the
16   front seat, was holding a gun and admitted he was the shooter.” Lodgment 14 at 8.
17         There was also some evidence indicating that Roberson was the shooter. Lodgment
18   14 at 2. Roberson was the first member of the group to initiate the physical fight when he
19   “threw off his hoodie and sucker punched a member of Turner’s group.” Lodgment 14 at
20   7. Craig, Roberson, and Scott wore black hoodies. Lodgment 14 at 5. Roberson also wore
21   a gray baseball cap with an "SD” insignia on it. Lodgment 14 at 5. A black hoodie, a gray
22   baseball cap with an "SD" insignia with Roberson’s DNA, and four .38-special-caliber
23   bullet fragments were found at the scene. Lodgment 14 at 7. Gunshot residue was found
24   on the hoodie. Lodgment 14 at 7. When Roberson was arrested in August 2010, he had a
25   baseball cap with an “SD” insignia that was nearly identical to the one found at the scene.
26   Lodgment 14 at 7.
27
                                                  4
28                                                                            3:16-cv-02531-GPC-KSC
 1   III.   PROCEDURAL HISTORY6
 2          A.     Pre-Trial Proceedings
 3          On August 27, 2010, a grand jury returned an indictment against Johnson and
 4   Roberson for the murder of Lakeisha Mason; the attempted murder of Richard Turner; and
 5   assault with a firearm on James Aldridge under Case No. SCD 225297. Lodgment 5-7 at
 6   26. On June 7, 2011, Johnson signed an agreement to testify for the prosecution against
 7   Craig, Roberson, and Scott. Lodgment 3-1 at 74-79. On June 17, 2011, Craig and Scott
 8   were arraigned on the same charges under Case No. SCD 234772. Lodgment 5-7 at 27.
 9   The case was later consolidated under Case No. SCD 225297.7
10          A preliminary hearing commenced on September 29, 2011, and Johnson, who had
11   been placed in protective custody, testified for the prosecution as agreed. Lodgment 3-1 at
12   6-7, 12-23, 80-102. His testimony at the preliminary hearing was consistent with his later
13   testimony at trial. Johnson implicated Craig, Roberson, and Scott in the incident and
14   testified that Craig admitted he was the shooter. Lodgment 3-1 at 74 et seq.
15          On November 14, 2011, two investigators for the prosecution went to the jail and
16   advised the facility commander they wanted to search cells occupied by Roberson and
17   Craig. They were then given access to the cells and were able to “tag and bag” all pieces
18   of mail, letters, envelopes, correspondence, writings, and legal mail belonging to Craig and
19   Roberson in the presence of the facility commander. Lodgment 5-1 at 62-65, 71-72 (Exhibit
20   A). The bag of evidence was then turned over to the prosecution unit for processing.
21
     6
              After conducting its own full review of the record, this Court presents in significant part the
22
     procedural background as taken from the Report.
     7
23            A Consolidated Information was filed later on February 12, 2012 charging Craig, Roberson, and
     Scott with the first-degree murder of Lakeisha Mason (count 1); the attempted murder of Richard Turner
24   (count 2); and assault with a firearm on James Aldridge (count 3). Lodgment 19 at 63-70. As to all co-
     defendants, the Consolidated Information further alleged that all counts were committed for the benefit
25   of, at the direction of, and in association with a criminal street gang and with the specific intent to
     promote, further, and assist in criminal conduct by gang members. Other allegations in the Consolidated
26
     Information included personal use of a handgun causing great bodily injury and/or death to a person
27   other than an accomplice. Lodgment 19 at 63-70.
                                                        5
28                                                                                     3:16-cv-02531-GPC-KSC
 1   Lodgment 5-1 at 72.
 2         On December 6, 2011, about three months after Johnson testified for the prosecution
 3   at the preliminary hearing, Craig served the San Diego County Sheriff with a Subpoena
 4   Duces Tecum requesting production of the following documents and information: (1) a list
 5   of Johnson’s visitors; (2) copies of Johnson’s mail and e-mails; (3) a list of Johnson’s phone
 6   calls; (4) copies of Johnson’s recorded phone calls; (5) Johnson’s housing records,
 7   including names of all cell mates; and (6) all of Johnson’s movement records. Lodgment
 8   5-1, part 1 at 30-32. The San Diego County Sheriff complied with the subpoena by
 9   delivering the requested materials to the trial court. Lodgment 5-1, part 1 at 24.
10         The portion of Craig’s subpoena that sought access to Johnson’s recorded jail calls
11   was extensively litigated in the trial court starting on January 13, 2012 with an “informal
12   conference to address records subpoenaed pursuant to a subpoena duces tecum issued . . .
13   on behalf of [Craig].” Lodgment 1-1 at 9; Lodgment 5-6 at 62. During this initial
14   conference, the trial court asked whether anyone objected to the release of the subpoenaed
15   records to Craig’s counsel. The prosecutor said, “I don’t object.” Lodgment 1-1 at 11.
16   However, the prosecutor and Johnson’s counsel indicated it would be necessary for the
17   trial court to conduct an in camera review of the records to avoid the release of any private,
18   sensitive, or attorney-client privileged information. Lodgment 1-1 at 11-12. The trial court
19   indicated it would complete a “quick review” of the records, remove any privileged
20   materials, and release “everything else” to Craig’s counsel. Lodgment 1-1 at 13. The trial
21   court added as follows: “My thought is that the record is clear, I don’t see what’s happening
22   here to be a fishing expedition, and I think that, frankly, the Sixth Amendment right to have
23   counsel be able to function effectively and to confront and cross-examine effectively are
24   implicated here, and I think that unless there is some really strong privilege that would
25   outweigh that, [Craig’s counsel] gets them. But I think it would be a good idea if I looked
26   through them in camera.” Lodgment 1-1 at 13. In addition, the trial court stated that its
27
                                                   6
28                                                                             3:16-cv-02531-GPC-KSC
 1   “Sixth Amendment comments” were based on the fact that Johnson testified for the
 2   prosecution and was cooperating in the case. Lodgment 1-1 at 14.
 3          On January 26, 2012, at the next pre-trial conference, the trial court requested
 4   briefing from the parties on the subpoena matter and set the matter for hearing on February
 5   15, 2012. Lodgment 5-1, part 1 at 37. On February 7, 2012, Craig filed a Motion for Order
 6   to Disclose. In the Motion, Craig argued that Johnson’s recorded jail telephone
 7   conversations should be transcribed for an in camera review by the trial court. To the extent
 8   the conversations included impeachment or exculpatory evidence, Craig argued they
 9   should be released to counsel, because they were important to the defense. Craig and his
10   co-defendants were facing life sentences, and Johnson testified as the primary witness for
11   the prosecution at the preliminary hearing and was allowed to enter a plea for
12   approximately 11 years of incarceration. Lodgment 5-1, part 1 at 21-29.
13         The prosecutor filed an Opposition to the Motion to Disclose on February 8, 2012.
14   Lodgment 5-1, part 1 at 36. The Opposition states that the prosecutor was “surprise[d]”
15   that the Sheriff’s Department complied with the subpoena and did not file a motion to
16   quash. Lodgment 5-1, part 1 at 37. In general, the prosecutor argued that the subpoenaed
17   materials should not be released to any of the defendants without a showing of “good cause
18   and materiality.” Lodgment 5-1, part 1 at 37. With respect to housing and movement
19   records, the prosecutor did not object to disclosure of this information to defense counsel
20   as long as it was not given to the defendants directly in order to protect Johnson’s safety
21   and security. Lodgment 5-1, part 1 at 37-38. The prosecutor did oppose the release of the
22   names of Johnson’s visitors and cell mates. In the prosecutor’s view, this request was a
23   “fishing expedition” so that the defendants could contact visitors and cell mates hoping
24   they might provide relevant evidence. Lodgment 5-1, part 1 at 38. The prosecutor opposed
25   release of electronic recordings of Johnson’s phone calls absent a showing of good cause,
26   because it would require the trial court to conduct an extensive in camera review to redact
27
                                                   7
28                                                                            3:16-cv-02531-GPC-KSC
 1   confidential or privileged matters. The prosecutor estimated there was about 60 hours of
 2   recorded conversations and transcribing them “would take at least a month.” Lodgment 5-
 3   1, part 1 at 38-39. On the other hand, the prosecutor conceded that the trial court should
 4   release the records to defense counsel to the extent they were relevant and did not contain
 5   confidential, constitutionally protected, or privileged information. Lodgment 5-1, part 1 at
 6   42.
 7          Johnson also filed an Opposition to the Motion for the Order to Disclose. He argued
 8   that the subpoenaed materials should not be disclosed because there was no showing of
 9   good cause and because some of the materials might be privileged. Lodgment 7 at 15-18.
10          On February 15, 2012, the trial court heard oral argument on the Motion for Order
11   to Disclose. Lodgment 2-2 at 10 et seq.; Lodgment 5-6 at 64. The trial court told the parties
12   that the Sheriff’s Department complied with the subpoena by delivering all of the materials
13   requested to the trial court except for e-mails. Lodgment 2-2 at 11-13. The trial court said
14   it had “started listening” to some of Johnson’s recorded jail telephone calls to screen out
15   any privileged materials but indicated they were “not easy to hear” and included “a great
16   deal of . . . ethnic speech . . . that I don’t . . . fully understand.” Lodgment 2-2 at 13. Because
17   of this difficulty and the volume of materials that were produced, the trial court decided to
18   request briefing from the parties to ensure that the defendants were not on a “fishing
19   expedition.” Lodgment 2-2 at 14. The trial court explained as follows:
20          One can imagine, if the defense were to hit a gold mine in this case, finding
            a telephone call from a cooperating individual to the effect of, ‘you know,
21
            I’ll say anything I have to say to get out from under my beef and to shorten
22          my sentence, and so go find out anything you can so I can tell the police I
            know this.’ [¶]One can imagine a cooperating individual making a similar
23
            statement to anybody he’s housed with or sitting on the bus next to: ‘Do you
24          know anything about this case that I can say to tell the cops so I can testify
            and throw somebody else down and get off of this?’ [¶]Maybe less dramatic
25
            might be a situation where the witness just says something factually, which
26          defense counsel from their review of the discovery might know is
            inconsistent with what he’s told the police or the investigators, and that
27
                                                     8
28                                                                                 3:16-cv-02531-GPC-KSC
 1   might be admissible evidence.
 2
     Please let me emphasize, I have zero reason, zero cause to believe that any
 3   of these things have happened in this case. I [am just] imagining these kinds
     of scenarios as reasons why the defense would want to get access to
 4
     everybody he’s talked to and everybody he’s been housed with, so that they
 5   can go talk to them and try to find out. [¶]And, of course, that adds another
     layer of complexity, because some of those people are no less – are subject
 6
     to all the credibility concerns that the cooperating individual is. So the
 7   bottom line is I’m asking counsel for guidance on these points. [¶I]s there
     some showing of good cause that has to be made to gain access to these
 8
     materials that were produced by the sheriff pursuant to the subpoena duces
 9   tecum?
10
     ****
11   But my question is: Is there some showing of good cause before the court is
     required to give access to these materials to the defense?
12
13   ****
     The second question: If something more is required, what is it? Is it akin to
14
     probable cause? What kind of showing, if a showing needs to be made, is
15   there to – that some nugget that the defense might use or that might lead to
     discoverable evidence is likely to be in this voluminous material?
16
17   ****
     Thirdly, . . ., if the court’s already said he’s got no expectation of privacy in
18
     a jail cell, how is there an expectation of privacy that will attach to these
19   telephone records?
20
     ****
21   I don’t say this lightly. I acknowledge the concerns that we all have, both
     conscientious prosecutors and conscientious defense attorneys and courts, of
22
     the problems that are inherent with cooperating individuals who are
23   testifying. And every one of us, no matter what side of the coin, has a horror
     story or more than one that we can point to.
24
25   On the other hand, I mean, where do we draw the line? I mean, if there are
     200 phone numbers here, do we turn over 200 phone numbers of people that
26
     Mr. Johnson has called on the, what, speculation, perhaps or reasonable
27
                                             9
28                                                                        3:16-cv-02531-GPC-KSC
 1         possibility, depending on how you frame it, that he might have said
           something? Is that a fishing expedition?
 2
 3         Same with respect to his cellmates. Same with respect to his phone calls.
           Where does the line get drawn here in terms of just saying, ‘access to the
 4
           whole world or what?’
 5
     Lodgment 2-2 at 14-18.
 6
           During oral argument, defense counsel focused on several points. First, defense
 7
     counsel argued that it was likely Johnson’s jail calls would include additional and
 8
     perhaps more relevant impeachment evidence, because Johnson initially denied any
 9
     connection to the shooting incident and told different stories when interviewed before he
10
     implicated Craig and agreed to testify for the prosecution. Lodgment 2-2 at 19-20.
11
           Second, defense counsel indicated there was a witness who would say that Johnson
12
     indicated he was going to make up a story in order to get a deal. As a result, the defense
13
     should be permitted to discover calls Johnson made before he agreed to testify when he
14
     was talking to friends or close associates about his situation, particularly because this
15
     could be a “close case” that could turn on “one phone call by Mr. Johnson that impeaches
16
     him. . . .” Lodgment 2-2 at 26-27, 41-42.
17
           Third, defense counsel argued that case law requiring a showing of “good cause”
18
     or “plausible justification” are typically based on a third party’s privacy interests, but as
19
     the trial court previously held in connection with the cell searches, Johnson did not have
20
     any privacy interest in his recorded jail telephone calls. Lodgment 2-2 at 28-30.
21
           Fourth, based on prior experiences in criminal cases, defense counsel indicated it is
22
     fairly common for incarcerated individuals to make admissions or confessions in
23
     recorded jail calls. As a result, defense counsel argued that it is certainly plausible under
24
     the circumstances that Johnson’s calls would be helpful to the defense. In addition, it was
25
     defense counsel’s understanding that the recorded jail calls are easily accessed by the
26
27
                                                   10
28                                                                              3:16-cv-02531-GPC-KSC
 1   prosecution with “no judicial oversight” and then used as evidence as needed. Lodgment
 2   2-2 at 30-32.
 3          Fifth, based on the policies and procedures followed by the Sheriff’s Department at
 4   the jail, it was defense counsel’s understanding that Johnson’s recorded calls would not
 5   include privileged conversations with counsel unless there was some problem with the
 6   system. Lodgment 2-2 at 33-34, 38-39.
 7          At the close of the hearing, the trial court concluded as a matter of law that there
 8   must be some showing of good cause and specific facts justifying the need for the
 9   disclosure of the subpoenaed materials, but said, “[W]hat isn’t clear is what is sufficient.”
10   Lodgment 2-2 at 53-54. The trial court invited defense counsel to submit under seal
11   “specific factual averments” believed to establish “good cause” by February 29, 2012.
12   Lodgment 2-2 at 55, 58. To assist counsel, the trial court said, “[F]or instance, if you did
13   have the name of a particular person that you wanted to see if there was verification that
14   that person had shared a cell with Mr. Johnson, that might be a good place to include that,
15   along with at least a thumbnail synopsis of what that person might say. . . .” Lodgment 2-
16   2 at 55-56.
17          On February 29, 2012, Craig filed a sealed motion responsive to the trial court’s
18   solicitation for “specific factual averments.” Dkt. No. 31-1, at 14. In that motion, Craig
19   argued that an analysis of the subpoenaed materials might reveal additional statements
20   made by Johnson which would contradict statements previously given to law
21   enforcement officers, since previous interviews already demonstrate that Johnson “has
22   told inconsistent stories.” Id. at 16.8 (“There can be no doubt that in prior phone
23
24   8
             As previously discussed, this motion was supplied under seal to the Court by the trial court judge
     after Respondent made him aware of this Court’s order for supplemental records. Although this Court
25   has ordered all records received in response to the Court’s order for supplemental records filed under
     seal, Dkt. No. 30, the Court does not find that its present, limited quotations from those records will
26
     encroach on any of the rationales for confidentiality that might have prompted the sealing of the
27   materials by the state courts in the first place.
                                                         11
28                                                                                       3:16-cv-02531-GPC-KSC
 1   conversations Mr. Johnson made statements contrary to his present version of events.”).)
 2   Craig also asked for discovery of a phone call believed to be made by Craig to Johnson
 3   while Johnson was in jail; “[i]t is believed that the conversation will show that Mr. Craig
 4   was not involved” in the shooting. Id. at 7. Craig further stated that “[i]t is also believed
 5   that informant had similar phone conversations with others which may have been
 6   recorded.” Id.
 7         On March 7, 2012, the trial court issued a written Order ruling on the request for
 8   release of the subpoenaed materials. Lodgment 5-6 at 65-66; Lodgment 5-1, part 1 at 58-
 9   59. By this time, co-defendants Roberson and Scott had joined in Craig’s request for the
10   subpoenaed materials and each of the defendants had an opportunity to submit arguments
11   “under seal” explaining why they believed there was “good cause for the release of the
12   materials to them.” Lodgment 5-6 at 65-66. The trial court then conducted an in camera
13   review of some but not all of the materials. Lodgment 5-6 at 65. Specifically, the trial
14   court’s March 7, 2012 Order states that the following were reviewed in camera:
15   Johnson’s visitor lists, housing records, and list of outgoing phone numbers. The trial
16   court did not attempt to listen to all of the recorded telephone calls. In this regard, the
17   trial court’s Order states as follows: “These calls are not transcribed, are not always easy
18   to hear, and frequently involve colloquial and ‘street talk’ speech patterns and words that
19   are difficult to understand. The court finds that there has been no showing of good cause
20   to conclude that any of the calls are relevant.” Lodgment 5-6 at 66.
21         The trial court’s March 7, 2012 Order rejected Craig’s argument that the
22   subpoenaed materials—as a whole—were discoverable pursuant to the constitutional
23   principles set forth by the Supreme Court in Brady v. Maryland, 373 U.S. 83 (1963).
24   Lodgment 5-6 at 65-66. Citing People v. Superior Court (Barrett), 80 Cal. App. 4th 1305
25   (2000), the trial court’s view was that Brady did not apply, because the Sheriff’s
26   Department was not part of the prosecution team. In other words, the prosecutor did not
27
                                                    12
28                                                                               3:16-cv-02531-GPC-KSC
 1   have possession of the subpoenaed materials. Instead, the Sheriff’s Department possessed
 2   the subpoenaed materials only because it was custodian of the jail where Johnson was
 3   housed. Lodgment 5-6 at 65.
 4            Because the trial court concluded Brady did not apply, it found that Craig could
 5   only obtain access to the materials by way of a third-party subpoena based on the
 6   standards set forth in California statutory law governing discovery in criminal cases (i.e.,
 7   California Penal Code Section 1054 et seq.). Under the applicable California statutory
 8   law, the Sheriff’s Department was required to produce the subpoenaed materials to the
 9   trial court for an in camera review. The trial court was then charged with determining
10   whether Craig made the required “showing of good cause—that is, specific facts
11   justifying discovery.” Lodgment 5-6 at 65-66 (quoting Barrett, 80 Cal. App. 4th at 1318).
12            According to the trial court, “good cause” for the wholesale release of the
13   subpoenaed materials was not established based on Johnson’s cooperation with the
14   prosecution and his receipt of a sentencing benefit for his cooperation. Nor was good
15   cause established by the fact that Johnson had previously made inconsistent statements to
16   investigating detectives. The trial court’s view was that something more was required,
17   such as specific facts indicating there was more than speculation that Johnson made
18   statements to a particular individual that would be helpful to the defense. Lodgment 5-6
19   at 66.
20            However, the trial court found that a limited set of requested materials could be
21   released. Based on the parties’ submissions and the in camera review of Johnson’s
22   visitor lists, housing records, movement records, and a list of phone numbers to which
23   outgoing phone calls had been placed, the trial court’s March 7, 2012 Order further stated
24   that it intended to release “specific items” described in separate orders “under seal” to
25   Craig and Roberson only. Lodgment 5-6 at 66. As to these specific items, the trial court
26
27
                                                    13
28                                                                              3:16-cv-02531-GPC-KSC
 1   concluded Craig and Roberson had established “good cause” for disclosure. Lodgment 5-
 2   6 at 66.
 3          One of these “separate orders” stated that Roberson was provided with records of
 4   outgoing calls from Johnson to certain telephone numbers. Lodgment 5-6 at 66-67.
 5   Another separate order was issued under seal, addressing Craig’s February 29, 2012
 6   motion. Dkt. No. 31-3. 9 There, the trial court enumerated several categories of materials
 7   for which defense counsel had demonstrated good cause for in camera review. It found
 8   good cause only as to “materials that might show a telephone call placed by Johnson to
 9   Craig.” Id. The trial court then advised that its in camera review of jail call logs did not
10   reveal any telephone calls to Craig from Johnson. Id. Notably, the court did not find good
11   cause to scour Johnson’s jail telephone recordings in search of (1) statements made over
12   the jail telephone that may be contrary to Johnson’s current testimony, or (2) any “similar
13   phone conversations with others (besides Craig) which may have been recorded,” tending
14   to prove that Craig had not been involved in the shooting.
15          On March 16, 2012, Craig filed a Motion for Reconsideration. Lodgment 5-1, part
16   1 at 51-57. In the Motion, Craig argued that counsel should be allowed to transcribe and
17   review Johnson’s recorded jail conversations, because it would be ineffective assistance
18   of counsel if someone was not allowed to review this evidence. Craig argued that the jail
19   conversations were discoverable, because “the veracity of this witness is crucial,” “no
20   one objected to the production of the tapes,” and Craig was facing a life sentence without
21   parole “based on the testimony of primarily one witness.” Lodgment 5-1, part 1 at 54, 56.
22   It was further argued there would be Brady material in the recordings even though the
23   prosecutor chose not to obtain or review the conversations of the cooperating witness.
24   Lodgment 5-1, part 1 at 55. In this regard, Craig argued that Brady did apply despite the
25
26   9
             This filing was supplied to the Court by the trial court judge after Respondent made him aware
27   of this Court’s order for supplemental records.
                                                        14
28                                                                                     3:16-cv-02531-GPC-KSC
 1   trial court’s contrary conclusion. According to Craig, Brady applied because the Sheriff’s
 2   Department took part in a “cell search” related to the case; it is generally understood that
 3   the Sheriff’s Department took part in “gang” enforcement in “gang” cases; and the
 4   prosecutor had the ability to access the records “with just a telephone call.” Lodgment 5-
 5   1, part 1 at 55.
 6          In a Response to Craig’s Motion for Reconsideration, Lodgment 5-1, part 1 at 61-
 7   69, the prosecutor argued Craig was not entitled to discover Johnson’s recorded jail calls
 8   for several reasons. First, the prosecutor argued the recorded calls were not in the
 9   possession of the prosecutor. The prosecutor did not request disclosure of the calls as part
10   of its investigation and the Sheriff’s Department was not part of the prosecution team
11   simply because it facilitated a cell search related to the investigation of the case. In
12   support of this argument, the prosecutor attached a copy of a report about the cell
13   searches completed at the jail on November 14, 2011. Lodgment 5-1, part 1 at 62-65, 71-
14   72 (Exhibit A).
15          Second, the prosecutor argued there was no duty to disclose the recorded calls to
16   Craig under Brady, because the duty to disclose only arises under Brady as to evidence
17   possessed by the prosecution that is both material and favorable to the defense, and Craig
18   had not been able to establish either of these factors. Lodgment 5-1, part 1 at 62-68.
19   Third, the prosecutor agreed with the trial court that Craig was not entitled to review the
20   recorded calls, because he did not establish good cause. Lodgment 5-1, part 1 at 68.
21          On March 29, 2012, the trial court held a status conference and heard oral
22   arguments on Craig’s Motion for Reconsideration. Lodgment 5-2 at 255-270. The trial
23   court noted that it had previously ordered release of certain discovery materials to Craig
24   and Roberson, because they made a showing of good cause; however, the trial court also
25   indicated that the materials released to them represented only “a fraction of the overall
26   material that was produced by the sheriff in response to [petitioner’s] subpoena.”
27
                                                   15
28                                                                              3:16-cv-02531-GPC-KSC
 1   Lodgment 5-2 at 258. During oral argument, counsel essentially repeated the arguments
 2   made previously in their moving and opposing papers. Lodgment 5-2 at 259-264.
 3   Although it considered additional materials 10 Craig submitted “under seal” to support the
 4   Motion for Reconsideration, the trial court said, “This is a fishing expedition.” Lodgment
 5   5-2 at 268. In other words, Craig did not provide anything specific enough to justify the
 6   release of additional materials. Lodgment 5-2 at 268. The trial court did acknowledge that
 7   in “60 hours of conversation” it was likely there would be something helpful to the
 8   defense, but said the cost of transcription would be “enormous” unless the defendants
 9   could “narrow it down.” Lodgment 5-2 at 268. In other words, the trial court decided not
10   to alter its prior findings and conclusions. Lodgment 5-2 at 258-59, 264-69. On the other
11   hand, the trial court stated it would maintain custody of the subpoenaed materials in case
12   “good cause” develops as the case proceeds. Lodgment 5-2 at 269.
13          After the trial court stated it was unwilling to alter its prior ruling, Roberson’s
14   counsel indicated defense counsel could seek approval to “fund the transcription” in order
15   to relieve some of the burden on the trial court. Lodgment 5-2 at 270. The trial court
16   responded as follows: “I think that ultimately those extraordinary orders [for funding] are
17   subject to court approval, so what we would basically be doing is passing the buck one
18   more step down the line. But if somebody comes in here with an order that says that your
19   office is going to pay for it, I’ll reconsider it. Absent that, I won’t.” Lodgment 5-2 at 270.
20          Next, on April 17, 2012, Roberson’s counsel filed a Motion for Transcription of
21   Subpoenaed Jail Calls and a Declaration indicating Roberson and Craig “received
22   funding to pay for that transcription.” Lodgment 5-1, part 1 at 74-75. According to
23
24
     10
            It would appear that these materials would include the sealed declaration of Investigator Jon
25   Lane, which was dispatched to this Court by the California Court of Appeals after it was made aware of
     this Court’s order for supplemental records. No. 31-2, at 5. The declaration includes Mr. Lane’s
26
     account of interviews conducted with Jacquett and Wiggins, and relates information substantially similar
27   to what the two men would go on to testify at trial.
                                                        16
28                                                                                     3:16-cv-02531-GPC-KSC
 1   counsel’s Declaration, $5,000 had been approved to pay for the costs of transcribing
 2   Johnson’s recorded jail calls. The Motion essentially requested that the trial court have
 3   the recorded jail calls transcribed and then conduct an in camera review to determine
 4   whether all or some of the calls should be released to defense counsel. Lodgment 5-1,
 5   part 1 at 74.
 6         On May 2, 2012, the trial court issued an Order Denying Motion for Transcription
 7   of Subpoenaed Jail Calls. Lodgment 5-2 at 47. The Order referred to and incorporated the
 8   previous Order filed on March 7, 2012 and essentially concluded that the request to have
 9   Johnson’s jail calls transcribed remained a “fishing expedition,” even though the parties
10   expressed a willingness to pay the transcription costs. Lodgment 5-2 at 47-48.
11   Specifically, the trial court held that “[a] fishing expedition is no less so simply because
12   one of the parties is willing to pay for the boat.” Id. at 48. Since the parties had not
13   shown “good cause,” it was the trial court’s view that the parties had no legal right “to
14   roam through these materials.” Lodgment 5-2 at 48.
15         B.        Trial Proceedings
16         Trial commenced on August 1, 2012. Lodgment 5-6 at 96. On August 24, 2012,
17   Johnson’s girlfriend, Carmen Torres, testified for the prosecution. Lodgment 1-10 at 40 et
18   seq. Following her testimony, defense counsel argued there was good cause for the trial
19   court to release Johnson’s recorded jail conversations to telephone numbers associated
20   with Torres, because her trial testimony indicated she “gave two very different
21   statements” during the time period January 25, 2011 to May 18, 2011. Lodgment 1-10 at
22   62-65. After several discussions on the record with all counsel outside the presence of the
23   jury, including a substantial discussion on the logistics of locating the particular jail
24   recordings related to Torres, the trial court concluded there was good cause for the
25   release of this limited set of Johnson’s recorded jail telephone calls to all counsel.
26   Lodgment 1-10 at 62-65, 95-98; Lodgment 1-11 at 15, 47-50, 100-06, 112-14. The trial
27
                                                   17
28                                                                              3:16-cv-02531-GPC-KSC
 1   court then provided all counsel with disks containing digital files of Johnson’s recorded
 2   jail calls to Torres from January 25, 2011 to May 28, 2011. Lodgment 1-11 at 112-14.
 3   Torres was then recalled for additional testimony. At that time, defense counsel were able
 4   to use this portion of Johnson’s recorded jail calls to cross-examine Torres. Lodgment 1-
 5   14 at 81 et seq.
 6         The prosecution’s other key witness against Craig was Tony Mallard. Mallard was
 7   subpoenaed and transferred from prison to testify against his will. Lodgment 1-8 at 249.
 8   Mallard testified that he told a police detective he had a conversation with Craig at a
 9   birthday party in October 2010, before Craig was arrested for his involvement in the
10   shooting. Lodgment 1-8 at 252. According to Mallard, Craig said he was trying to shoot a
11   member of a rival gang but accidentally hit a female. Mallard also said he asked Craig
12   why he parties every day, and Craig responded that “he partied like it might be the last
13   time or something like that.” Lodgment 1-8 at 259-261. Mallard testified he was
14   approached in a threatening manner by other gang members on Craig’s behalf while in
15   jail waiting to testify. As a result, he knew he was in danger and had to be placed in
16   protective custody. Lodgment 1-8 at 254-257.
17         During trial, the defendants presented at least two witnesses to impeach Johnson’s
18   testimony. First, Kevin Wiggins testified he has known Johnson for several years and
19   shared a cell with him before he settled the charges against him in this case. During this
20   time, Wiggins testified that Johnson expressed fear of going to prison and even
21   considered suicide. He denied involvement in the shooting and said he was going to make
22   up a story so he could get a deal and go home. Lodgment 1-11 at 134-39.
23         Second, Tommy Jacquett testified he was “locked up” in the same block as
24   Johnson and Wiggins for several months before Johnson agreed to testify for the
25   prosecution in this case. He was present a number of times when Johnson talked about his
26   case. According to Jacquett, Johnson said he heard some shots on the night in question
27
                                                  18
28                                                                            3:16-cv-02531-GPC-KSC
 1   but did not know who fired the shots. Johnson also said his girlfriend was pressuring him
 2   to make a deal so their child would not grow up without a father. Lodgment 1-11 at 168-
 3   75. Jacquett further testified that Johnson was depressed and considered suicide because
 4   “he couldn’t do that kind of time.” Lodgment 1-11 at 174.
 5         On September 17, 2012, a jury found Craig guilty of first degree murder, attempted
 6   murder, and assault with a firearm. The jury also found that Craig personally used a
 7   handgun in the commission of these offenses; was a principal in the offenses; and
 8   committed the offenses for the benefit of, at the direction of, or in association with a
 9   criminal street gang with the specific intent to promote, further, and assist in criminal
10   conduct by gang members. Lodgment 5-5 at 148-65.
11         On October 26, 2012, Craig filed a Motion for a New Trial, Lodgment 5-5 at 172,
12   arguing once again that he should be permitted access to all of Johnson’s recorded
13   telephone calls, not just those he made to Torres, and be able to use them at a new trial.
14   According to Craig, access to the remainder of the undisclosed tapes of Johnson’s
15   recorded jail telephone calls would have revealed more inconsistencies and would
16   therefore have allowed counsel to conduct “a more thorough examination of Mr.
17   Johnson.” Lodgment 5-5 at 175. Craig also argued there was insufficient evidence to
18   support the verdicts and the prosecution failed to present sufficient evidence to satisfy the
19   law regarding accomplices. Lodgment 5-5 at 175. The People opposed the Motion on
20   various grounds, and the trial court denied the Motion following oral arguments.
21   Lodgment 1-17 at 1, 10-18; Lodgment 5-5 at 215-23.
22         On November 30, 2012, the trial court sentenced Craig to 50 years to life on count
23   one (murder). Lodgment 1-17 at 49. On count two (attempted murder), the trial court
24   imposed a consecutive term of nine years plus a 25-year-to-life term because the offense
25   resulted in great bodily injury. Lodgment 1-17 at 49-50. On count three (assault with a
26   firearm), the trial court imposed a consecutive term of one year plus one year and eight
27
                                                   19
28                                                                             3:16-cv-02531-GPC-KSC
 1   months. Lodgment 1-17 at 50-51. In sum, Craig was sentenced to 11 years, 8 months,
 2   plus 75 years to life in state prison. Lodgment 1-17 at 51; Lodgment 14 at 3 n.2.
 3         C.     Direct Appeal
 4         On January 16, 2014, Craig filed his Opening Brief on appeal. One of Craig’s
 5   arguments was that the trial court abused its discretion and violated his constitutional
 6   rights under the Fifth and Sixth Amendments when it refused to review and/or to release
 7   Johnson’s recorded jail calls and other jail records that Craig subpoenaed from the San
 8   Diego County Sheriff. Lodgment 11 at 3, 51-59.
 9         In an unpublished decision filed on June 5, 2015, the California Court of Appeal
10   affirmed in part, reversed in part, and remanded the case to the trial court with directions
11   for further proceedings. Based on the California Supreme Court’s decision in People v.
12   Chiu, 325 P.3d 972, 974 (Cal. 2014), which was issued while Craig’s appeal was
13   pending, the California Court of Appeal’s opinion states as follows: “[A]s a matter of law
14   there is no aider and abettor culpability for first degree premeditated murder under the
15   natural and probable consequences doctrine. The People conceded that the judgment
16   needed to be reversed insofar as defendants’ first-degree murder convictions are
17   concerned because the jury was instructed guilt could be based on the natural and
18   probable consequences doctrine, and the record does not show beyond a reasonable doubt
19   that the jury did not rely on the doctrine.” Lodgment 14 at 3. The Court of Appeal
20   directed the trial court to “give the People the option of accepting a reduction of the first-
21   degree murder convictions to second-degree murder or retrying them on the greater
22   offense.” Lodgment 14 at 3. If the People accepted a reduction of the judgment to
23   second-degree murder, the trial court was directed to re-sentence the defendants
24   accordingly. Lodgment 14 at 55.
25         The California Court of Appeal also rejected Craig’s other claims, including his
26   argument that he was denied his right to Due Process when the trial court denied his
27
                                                   20
28                                                                              3:16-cv-02531-GPC-KSC
 1   request for an in camera review of Johnson’s recorded jail calls. Lodgment 14 at 39. The
 2   California Court of Appeal did not specifically address Craig’s constitutional claims.
 3   Lodgment 14 at 39-40. Among other issues, such as the sufficiency of the evidence to
 4   support the verdicts, the California Court of Appeal considered whether the trial court
 5   abused its discretion by denying Craig’s request for an in camera review of Johnson’s
 6   recorded jail calls. Lodgment 14 at 39. Citing California case law, the Court of Appeal
 7   indicated there was a policy favoring “liberal” discovery in criminal cases, but said trial
 8   courts could properly refuse to grant discovery if it appeared to be a “fishing expedition.”
 9   Lodgment 14 at 39. The Court of Appeal noted that the trial court imposed a “good
10   cause” requirement but did not find “good cause” except for “eight to 10 hours of
11   Johnson’s calls with his former girlfriend, Torres, based on inconsistencies in her
12   statements before and after he implicated defendants.” Lodgment 14 at 39 n.12. As to the
13   remainder of Johnson’s recorded jail telephone calls, the California Court of Appeal’s
14   decision states as follows: “Craig asserts the court should not have imposed a good cause
15   requirement, because he could not determine the impeachment value of the calls without
16   their disclosure. Any abuse of discretion, however, was harmless because defendants
17   thoroughly attacked Johnson’s credibility through other evidence, such as his own
18   admission of lying, and the testimony of fellow inmates Wiggins and Jacquett that
19   Johnson was terrified of a life sentence and would do anything to cut a deal with the
20   prosecution.” Lodgment 14 at 40.
21         On a related issue, the Court of Appeal stated that it had independently completed
22   an in camera review of “Johnson’s remaining jail records.” Lodgment 14 at 40.
23   According to the Court of Appeal, these records included “lists of visitors and lists of
24   numbers he called; the court’s synopsis of 18 letters Johnson wrote to his former
25   girlfriend, Torres; and the court’s notes from a proceeding in which it decided to exclude
26   the testimony of former Belo employee, who was a paid informant as to gang members
27
                                                  21
28                                                                            3:16-cv-02531-GPC-KSC
 1   frequenting the club.” After reviewing “all sealed records provided [to] us” the Court of
 2   Appeal found “no exculpatory or impeachment material.”11 Lodgment 14 at 40.
 3          Next, Craig filed a Petition for Review with the California Supreme Court on or
 4   about July 15, 2015 to exhaust his state court remedies.12 Lodgment 15 at 1-18. Once
 5   again, Craig argued that the trial court violated his Fifth and Sixth Amendment rights by
 6   refusing to conduct an in camera review or release Johnson’s recorded jail telephone
 7   conversations. Lodgment 15 at 13-15. On September 9, 2015, the California Supreme
 8   Court summarily denied the Petition for Review. Lodgment 16 at 1.
 9          On December 4, 2015, Craig appeared before the trial court for re-sentencing.
10   Lodgment 18 at 9, 11-20. As permitted by the Court of Appeal’s June 5, 2015 decision,
11   the prosecutor accepted a reduction of the first-degree murder conviction on count 1 to
12   second-degree murder. Lodgment 18 at 10. The trial court therefore re-sentenced Craig
13   on count one to 15 years to life plus a consecutive 25-year-to-life term on the gang-
14   related firearm enhancement. Lodgment 18 at 15. On count two (attempted murder), the
15   trial court re-sentenced Craig to the upper term of nine years plus a consecutive 25-year-
16   to-life term on the firearm enhancement. Lodgment 18 at 16-17. On count three (assault
17   with a firearm), the trial court re-sentenced Craig to a consecutive term of one year plus
18   one year and eight months for the gang enhancement. Lodgment 18 at 17-18.
19
20
21   11
            Given the Court of Appeal’s phrasing as including only materials “provided us,” it does not
     appear that the Court of Appeal reviewed the jail recordings.
22
     12
23           If a petitioner fails to “properly” present his claim to the state court—by exhausting his claims
     and complying with the applicable state procedure—prior to bringing his federal habeas claim, then
24   AEDPA typically bars us from reviewing the claim. O’Sullivan v. Boerckel, 526 U.S. 838, 845 (1999).
     Exhaustion requires that “state prisoners must give the state courts one full opportunity to resolve any
25   constitutional issues by invoking one complete round of the State’s established appellate review
     process.” Id. Here, Craig properly exhausted his claim by “‘fairly present[ing]’ every issue raised in his
26
     federal petition to the state’s highest court” on direct appeal. Mason v. Allen, 605 F.3d 1114, 1119 (11th
27   Cir. 2010) (quoting Castille v. Peoples, 489 U.S. 346, 351 (1989) (quotation and emphasis omitted).
                                                         22
28                                                                                       3:16-cv-02531-GPC-KSC
 1         Although Craig appealed following his re-sentencing, Lodgment 21, the California
 2   Court of Appeal affirmed the judgments in an unpublished opinion filed on September
 3   12, 2016. Lodgment 22 at 1-5.
 4         D.     Instant Federal Habeas Corpus Petition
 5         On October 6, 2016, Craig filed the instant federal habeas Petition. Dkt. No. 1. On
 6   February 16, 2017, respondent filed a Response, arguing that the Petition be denied
 7   because discovery of the subpoenaed jail telephone records was not a federal
 8   constitutional issue, there was no federal constitutional right to an in camera review, and
 9   the California Court of Appeal found no exculpatory or impeachment material during
10   their in camera review of documents provided to them. Dkt. No. 11. On March 20, 2017,
11   Craig filed his Traverse as an Answer to the Response. Dkt. No. 13.
12
     IV.   STANDARD OF REVIEW
13
           A.     Review of the Magistrate Judge’s Report and Recommendation
14
           The duties of the district court with respect to a magistrate judge’s report and
15
     recommendation are set forth in Rule 72(b) of the Federal Rules of Civil Procedure and 28
16
     U.S.C. § 636(b)(1). The district court “shall make a de novo determination of those portions
17
     of the report . . . to which objection is made” and “may accept, reject, or modify, in whole
18
     or in part, the findings of recommendations made by the magistrate judge.” 28 U.S.C. §
19
     636(b)(1)(c); see also United States v. Raddatz, 447 U.S. 667, 676 (1980); United States v.
20
     Remsing, 874 F.2d 614, 617 (9th Cir. 1989).
21
           As to the portions of the report to which no objection is made, the Court may assume
22
     the correctness of the magistrate judge’s findings of fact and decide the motion on the
23
     applicable law. Campbell v. U.S. District Court, 501 F.2d 196, 206 (9th Cir. 1974);
24
     Johnson v. Nelson, 142 F. Supp. 2d 1215, 1217 (S.D. Cal. 2001). Under such
25
     circumstances, the Ninth Circuit has held that a failure to file objections only relieves the
26
27
                                                  23
28                                                                            3:16-cv-02531-GPC-KSC
 1   trial court of its burden to give de novo review to factual findings; conclusions of law must
 2   still be reviewed de novo. See Robbins v. Carey, 481 F.3d 1143, 1147 (9th Cir. 2007).
 3         After Magistrate Judge Crawford issued her Report, Craig filed an objection on May
 4   9, 2018. Dkt. No. 19. In his objections, Craig largely reiterates legal arguments previously
 5   made, and raises one challenge to the magistrate judge’s factual findings. He argues that
 6   the magistrate judge “incorrectly made statements on line [18. Pg. 3] of R and R about a
 7   ‘photo’ where petitioner was identified by Johnson & his arm appeared to be extended.”
 8   Id. at 2. Craig does not specify what was incorrect about this finding, and this Court cannot
 9   discern any error, since this portion of the magistrate judge’s recitation of facts derives
10   directly from the California Court of Appeal’s summary of the underlying trial court
11   proceedings. Lodgment 14, at 8. Because Craig fails to rebut the state court’s factual
12   findings with clear and convincing evidence, his objection fails.             See 28 U.S.C. §
13   2254(e)(1) (state court factual findings are presumed correct, unless rebutted by clear and
14   convincing evidence).
15         B.     Review of Habeas Petitions
16          Federal habeas corpus relief is available only to those who are in custody in violation
17   of the Constitution or laws of the United States. 28 U.S.C. § 2254(a). “A federal court may
18   not issue the writ on the basis of a perceived error of state law.” Pulley v. Harris, 465 U.S.
19   37, 41 (1984). “[A] mere error of state law is not a denial of due process.” Engle v. Isaac,
20   456 U.S. 107, 121 n.21 (1982) (internal quotations omitted).
21         Rule 4 of the Rules Governing Section 2254 Cases requires that “[i]f it plainly
22   appears from the face of the petition . . . that the petitioner is not entitled to relief. . . the
23   judge shall make an order for summary dismissal.” See Hendricks v. Vasquez, 908 F.2d
24   490 (9th Cir. 1990). A petition pursuant to 28 U.S.C. § 2254 “is expected to state facts that
25   point to a real possibility of a constitutional error.” Aubut v. Maine, 431 F.2d 688, 689 (1st
26
27
                                                     24
28                                                                                3:16-cv-02531-GPC-KSC
 1   Cir. 1970). In addition, the facts alleged in the petition must be sufficiently specific to allow
 2   the Court to understand the claim. See Hendricks, 908 F.2d at 491–92.
 3         C.     AEDPA
 4         The Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”) governs this
 5   Petition. See Lindh v. Murphy, 521 U.S. 320, 336-37 (1997). AEDPA imposes a “highly
 6   deferential standard for evaluating state court rulings, which demands that state court
 7   decisions be given the benefit of the doubt.” Woodford v. Visciotti, 537 U.S. 19, 24 (2002)
 8   (internal citations and quotations omitted). Under AEDPA, a federal court must not grant
 9   habeas relief with respect to any claim adjudicated on the merits in state court unless the
10   decision was (1) “contrary to, or involved an unreasonable application of, clearly
11   established Federal law” or (2) “based on an unreasonable determination of the facts in
12   light of the evidence presented[.]” 28 U.S.C. § 2254(d); Early v. Packer, 537 U.S. 3, 7-8
13   (2002).
14         “‘[C]learly established Federal law’ under § 2254(d)(1) [refers to] the governing
15   legal principle or principles set forth by the Supreme Court at the time the state court
16   renders its decision.” Lockyer v. Andrade, 538 U.S. 63, 71-72 (2003). As a result, a lack
17   of controlling Supreme Court precedent can preclude habeas corpus relief. Wright v. Van
18   Patten, 552 U.S. 120, 126 (2008) (concluding that the state court’s decision did not
19   unreasonably apply clearly established Supreme Court law, because the relevant cases
20   provided “no clear answer to the question presented”). However, where the law is clearly
21   established, a state court’s judgment need not cite Supreme Court cases or display
22   “awareness of [the Supreme Court’s] cases, so long as neither the reasoning nor the result
23   of the state-court decision contradicts them.” Early, 537 U.S. at 8 (emphasis removed);
24   see also Frantz v. Hazey, 533 F.3d 724, 734 (9th Cir. 2008) (en banc) (“In other words,
25   mistakes in reasoning or in predicate decisions of the type in question here—use of a wrong
26
27
                                                    25
28                                                                               3:16-cv-02531-GPC-KSC
 1   legal rule or framework—do constitute error under the ‘contrary to’ prong of                 §
 2   2254(d)(1).”)
 3         The court “may issue the [habeas] writ under the ‘contrary to’ clause if the state
 4   court applies a rule different from the governing law set forth in [Supreme Court] cases, or
 5   if it decides a case differently than [the Supreme Court] on a set of materially
 6   indistinguishable facts.” Bell v. Cone, 535 U.S. 685, 694 (2002). “The court may grant
 7   relief under the ‘unreasonable application’ clause if the state court correctly identifies the
 8   governing legal principle from [Supreme Court] decisions but unreasonably applies it to
 9   the facts of the particular case.” Id. Under the “unreasonable application” clause, the state
10   court decision must be “more than incorrect or erroneous” to warrant habeas relief.
11   Andrade, 538 U.S. at 75. The standard under AEDPA is not met unless the state court’s
12   application of the law is “objectively unreasonable.” Id. Habeas relief is only available
13   under Section 2254(d)(1) “where there is no possibility fair minded jurists could disagree
14   that the state court’s decision conflicts” with Supreme Court precedent. Harrington v.
15   Richter, 562 U.S. 86, 102 (2011). In addition, “review under § 2254(d)(1) is limited to the
16   record that was before the state court that adjudicated the claim on the merits.” Cullen v.
17   Pinholster, 563 U.S. 170, 181 (2011).
18         Where there is no reasoned decision from the state’s highest court, Federal Courts
19   “look through” to the “last reasoned state-court opinion” and presume it provides the basis
20   for the higher court’s denial of a claim or claims.” Ylst v. Nunnemaker, 501 U.S. 797, 805-
21   06 (1991). If the state court does not provide a reason for its decision, the Federal Court
22   must conduct an independent review of the record to determine whether the state court’s
23   decision is objectively unreasonable. Crittenden v. Ayers, 624 F.3d 943, 947 (9th Cir.
24   2010).
25
26
27
                                                   26
28                                                                             3:16-cv-02531-GPC-KSC
 1   V.    DISCUSSION
 2         Craig contends that the trial court violated his constitutional rights to confrontation
 3   and due process under the Fifth and Sixth Amendments when it declined to complete an
 4   in camera review and/or to release Johnson’s recorded jail telephone conversations to his
 5   trial counsel. Dkt. No. 1 at 6-7. According to Craig, Johnson’s recorded jail telephone
 6   conversations should have been disclosed because they were relevant as a source of
 7   potential impeachment evidence in light of Johnson’s decision to testify and identify him
 8   as the shooter. Dkt. No. 1 at 6-7.
 9         A.     Confrontation Clause
10         Craig argues that the trial court’s refusal to grant him access to Johnson’s recorded
11   jail telephone recordings violated his Sixth Amendment rights under the Confrontation
12   Clause.
13         “The Confrontation Clause [in the Sixth Amendment] provides two types of
14   protections for a criminal defendant: the right physically to face those who testify against
15   him, and the right to conduct cross-examination.” Pennsylvania v. Ritchie, 480 U.S. 39, 51
16   (1987). Here, Craig’s claim does not involve the first type of protection provided under the
17   Confrontation Clause, as he does not allege he was denied the right to face Johnson as his
18   accuser. Rather, Craig’s claim falls under the right to conduct cross-examination. Craig
19   believes that access to all of Johnson’s recorded jail telephone calls was necessary for him
20   to effectively cross-examine Johnson, because he believes the calls would have included
21   impeachment evidence. Craig argues in his Objections that Crane v. Kentucky, 476 U.S.
22   683, 690 (1986) (citing California v. Trombetta, 467 U.S. 479, 485 (1984)), establishes a
23   Constitutional guarantee under the Confrontation Clause to an opportunity for a complete
24   defense, which includes an effective cross-examination. Respondent contends that the
25   Confrontation Clause was not violated because Craig was afforded an opportunity to cross-
26   examine Johnson, despite his inability to access the recordings.
27
                                                  27
28                                                                             3:16-cv-02531-GPC-KSC
 1         Craig’s allegations do not state a viable claim under the Confrontation Clause.
 2   Affording Craig an “opportunity for a complete defense” does not require an in camera
 3   review by the trial court or access to the subpoenaed recordings.
 4         The Confrontation Clause is not a “constitutionally compelled rule of pretrial
 5   discovery.” Ritchie, 480 U.S. at 52. “Normally the right to confront one’s accusers is
 6   satisfied if defense counsel receives wide latitude at trial to question witnesses.” Id. at 53.
 7   “The ability to question adverse witnesses, however, does not include the power to require
 8   the pretrial disclosure of any and all information that might be useful in contradicting
 9   unfavorable testimony.” Id. “In short, the Confrontation Clause only guarantees ‘an
10   opportunity for effective cross-examination, not cross-examination that is effective in
11   whatever way, and to whatever extent, the defense might wish.’ [Citation omitted.]” Id.
12   (emphasis in original). Accordingly, the right of confrontation “is not implicated ‘[where]
13   the trial court did not limit the scope or nature of defense counsel’s cross-examination in
14   any way.’” Id. (quoting Delaware v. Fensterer, 474 U.S. 15, 294 (1985)). In Ritchie, the
15   petitioner argued that the lower court’s decision to deny him access to Children and Youth
16   Services (CYS) files documenting his daughter’s statements to her CYS counselor hindered
17   his ability to conduct an effective cross-examination and thus violated the Confrontation
18   Clause. Id. at 51-52. He believed that the CYS record could potentially show that his
19   daughter made statements that were inconsistent with her trial statements or that she acted
20   with an improper motive. However, the Supreme Court found that, because the court did
21   not limit the petitioner’s cross-examination of his daughter in any way, his right to
22   confrontation was not violated. Id. at 51, 54.
23         Here, Craig does not in any way allege that the trial court improperly restricted his
24   ability to cross-examine Johnson by preventing him from asking Johnson certain types of
25   questions. As a result, he does not have a viable constitutional claim under the
26   Confrontation Clause and cannot establish an unreasonable application of clearly
27
                                                   28
28                                                                              3:16-cv-02531-GPC-KSC
 1   established Supreme Court law. See Kentucky v. Stincer, 482 U.S. 730, 744 (1987) (holding
 2   that respondent’s rights under Confrontation Clause were not violated where respondent
 3   had “opportunity for full and effective cross-examination of [ ] witnesses during trial”);
 4   Coleman v. Calderon, 150 F.3d 1105, 1112 (9th Cir. 1998) (holding that defendant’s right
 5   to confront witnesses was not violated where he exercised right to confront and cross-
 6   examine the witness at trial), rev’d on other grounds, 525 U.S. 141 (1998); Newsome v.
 7   Ryan, No. 05CV1534IEG(RBB), 2007 WL 433282, at *11-17 (S.D. Cal. Jan. 24, 2007)
 8   (finding no Confrontation Clause violation where Petitioner had an opportunity to cross-
 9   examine forgetful witnesses, Petitioner impeached their forgetfulness by calling
10   investigators who interviewed each witness, and jury was able to assess the witnesses and
11   the testifying officers’ demeanor and credibility). Accordingly, this Court ADOPTS the
12   Magistrate Judge’s recommendation to DENY habeas relief on Craig’s Confrontation
13   Clause claim.
14         B.     Due Process: Brady
15         Craig identifies two violations of his due process rights under Brady, 373 U.S. at 87-
16   88. In state court, he argued that there was a duty on the part of the prosecution under Brady
17   to provide access to the phone calls recorded by the Sheriff’s Department at the jail where
18   Johnson was held. Craig also argues that the trial court’s refusal to disclose Johnson’s
19   recorded jail calls constituted a due process violation. Respondent contends that both
20   arguments involve recordings in the possession of parties who were not part of the
21   prosecution—the Sheriff’s Department and the trial court—and that, therefore, Brady does
22   not apply.
23         Brady is the primary source of a criminal defendant’s Due Process right to pre-trial
24   discovery. Under Brady, due process is violated where 1) the prosecution suppresses
25   evidence that is 2) favorable to the defendant and 3) material either to guilt or to
26   punishment. Id. at 87. Evidence is favorable where it is exculpatory or impeaching.
27
                                                   29
28                                                                             3:16-cv-02531-GPC-KSC
 1   Runningeagle v. Ryan, 686 F.3d 758, 769 (2012) (quoting Strickler v. Greene, 527 U.S.
 2   263, 281-82 (1999)). Evidence is material “‘if there is a reasonable probability that, had
 3   the evidence been disclosed to the defense, the result of the proceeding would have been
 4   different.’ [Citation omitted.]” Strickler, 527 U.S. at 280. “The mere possibility that an
 5   item of undisclosed information might have helped the defense, or might have affected the
 6   outcome of the trial does not establish ‘materiality’ in the constitutional sense.” United
 7   States v. Agurs, 427 U.S. 97, 109-10 (1976). The prosecutor’s duty to disclose
 8   “encompasses impeachment evidence as well as exculpatory evidence” and extends even
 9   to evidence “known only to police investigators and not to the prosecutor. [Citation
10   omitted.]” Strickler, 527 U.S. at 280.
11         More recent cases have stated the Brady rule in broader terms. In Kyles v. Whitley,
12   514 U.S. 419, 433-34 (1995), for example, the Supreme Court stated as follows: “[T]he
13   individual prosecutor has a duty to learn of any favorable evidence known to the others
14   acting on the government’s behalf in the case, including the police.” Id. at 437. See also
15   Youngblood v. W. Virginia, 547 U.S. 867, 869-70 (2006); Garcetti v. Ceballos, 547 U.S.
16   410, 447 (2006); Strickler, 527 U.S. at 281. In Kyles, the Supreme Court held that a
17   prosecutor had a duty to learn of favorable evidence known to other prosecutorial and
18   investigative agencies acting on the prosecution’s behalf, including police agencies. See
19   Kyles, 514 U.S. at 437-48.
20         This Court agrees that the trial court’s refusal to grant Craig access to the subpoenaed
21   recordings does not constitute a Brady violation because the first prong, suppression by the
22   prosecution, is not met. The state court held that the “sheriff is not part of the prosecution
23   team with respect to these materials, but instead possesses them merely as a result of his
24   status as the operator of the custodial facility where Johnson is housed.” Lodgment 5-6 at
25   65. In finding that Brady did not apply, the state court necessarily concluded that the
26   Sheriff’s Department was not acting on the “prosecution’s behalf.” See id; Lodgment 5-6
27
                                                   30
28                                                                             3:16-cv-02531-GPC-KSC
 1   at 65. See United States v. Merlino, 349 F.3d 144, 154 (3d Cir. 2003) (“Kyles cannot be
 2   read as imposing a duty on the prosecutor’s office to learn of information possessed by
 3   other government agencies that have no involvement in the investigation or prosecution at
 4   issue.”). This Court has not located, nor has Petitioner identified, any clearly established
 5   law to establish that a third party Sheriff’s Department would be subjected to Brady’s
 6   requirements. Accordingly, the trial court’s determination that Brady did apply was not
 7   contrary to clearly established Supreme Court precedent.
 8         Moreover, neither the second nor the third prong under Brady, favorability and
 9   materiality, are met. To state a Brady claim, the defendant must do more than “merely
10   speculate” about what information the suppressed evidence would reveal. Runningeagle,
11   686 F.3d at 769. See also Wood v. Bartholomew, 516 U.S. 1, 8 (1995) (reversing the Ninth
12   Circuit’s grant of habeas for a Brady violation because the Ninth Circuit “grant[ed] habeas
13   relief on the basis of little more than speculation with slight support”). In Runningeagle, a
14   capital defendant claimed that his co-defendant’s former cellmate may have told
15   prosecutors that the co-defendant committed the murders in question alone. Id. at 771. The
16   court found this statement insufficient to demonstrate that the cellmate’s statements were
17   material and favorable to the defendant. Id. In other words, the defendant’s Brady claim
18   was unsupported because he only speculated as to the cellmate’s statements to prosecutors
19   and there was no reasonable probability that the outcome of the trial or sentencing would
20   have been different had the statements been disclosed. Id.
21         Here, Craig’s claim parallels that of the defendant’s in Runningeagle in that he too
22   only speculates regarding the content of the undisclosed recordings. No evidence exists
23   suggesting there is a reasonable probability that the outcome of Craig’s case would have
24   been different had Johnson’s recordings been disclosed. Craig’s allegations do not
25   demonstrate that the subpoenaed recordings were favorable to him or material.
26   Accordingly, this Court finds that Craig does not have a viable Due Process claim under
27
                                                  31
28                                                                            3:16-cv-02531-GPC-KSC
 1   Brady. See Marks v. Davis, Case No. 11-CV-02458, 2016 WL 6696126, at *6 (N.D. Cal.
 2   Nov. 15, 2016) (holding that rejection of Petitioner’s claim was not objectively
 3   unreasonable where Petitioner offered only speculation in support of it); Carillo v.
 4   Hernandez, Case No. CV 08-5616-ODW(CW), 2014 WL 103109, at * 11 (C.D. Cal. Jan.
 5   8, 2014) (holding that Petitioner’s failure to show that evidence sought would have been
 6   favorable to him or material indicates that claim is based on “pure speculation, which is
 7   manifestly insufficient to warrant habeas corpus relief”); Duy Pham v. Ewen, Civil No. 03-
 8   0462 WQH (JMA), 2013 WL 2475865, at *23 (S.D. Cal. June 6, 2013) (finding no Brady
 9   violation where Petitioner’s claims were little more than “conclusory and speculative
10   assertions” that failed to support inference that evidence withheld would be favorable to
11   him). Accordingly, this Court ADOPTS the Magistrate Judge’s recommendation to
12   DENY habeas relief on Craig’s Brady claim.
13         C.     Due Process: Ritchie
14         Craig argues that the trial court’s denial of his request for disclosure and for an in
15   camera review of Johnson’s phone recordings violated his right to Due Process.
16   Respondent contends that a constitutional right to discovery in a criminal case does not
17   exist. The trial court rejected Craig’s request on the basis that his request was nothing more
18   than a “fishing expedition” and that he failed to make the requisite good cause showing
19   that Johnson’s recorded jail calls were material to the fairness of the trial.
20         The Supreme Court has asserted that “there is no general constitutional right to
21   discovery in a criminal case.” Weatherford v. Bursey, 429 U.S. 545, 559 (1977). In
22   Pennsylvania v. Ritchie, however, the Supreme Court indicated that a criminal defendant
23   seeking access to confidential or privileged materials outside the possession of the
24   prosecutor has a Due Process right to disclosure and/or an in camera review if “some
25   plausible showing” is made to indicate the records include evidence that is both material
26   and exculpatory to the defense. Ritchie, 480 U.S. at 56-61, 58 n.15.
27
                                                   32
28                                                                              3:16-cv-02531-GPC-KSC
 1         The Court must first determine the clearly established “rule” to be derived from
 2   Ritchie. Ritchie addressed the threshold burden to obtain in camera review in a footnote:
 3         The Commonwealth also argues that Ritchie is not entitled to disclosure
           because he did not make a particularized showing of what information he
 4
           was seeking or how it would be material. See Brief for Petitioner 18
 5         (quoting United States v. Agurs, 427 U.S. 97, 109–110, 96 S.Ct. 2392,
           2400–01, 49 L.Ed.2d 342 (1976) (“The mere possibility that an item of
 6
           undisclosed information might have helped the defense ... does not establish
 7         ‘materiality’ in the constitutional sense”)) Ritchie, of course, may not
           require the trial court to search through the CYS file without first
 8
           establishing that it contains material evidence. See United States v.
 9         Valenzuela–Bernal, 458 U.S. 858, 867, 102 S.Ct. 3440, 3446, 73 L.Ed.2d
           1193 (1992) [ (1982) ] (“He must at least make some plausible showing of
10
           how their testimony would have been both material and favorable to his
11         defense”). Although the obligation to disclose exculpatory material does not
           depend on the presence of a specific request, we note that the degree of
12
           specificity of Ritchie's request may have bearing on the trial court's
13         assessment on remand of the materiality of the nondisclosure. See United
           States v. Bagley, 473 U.S. 667, 682–683, 105 S.Ct. 3375 3383–3384, 87
14
           L.Ed.2d 481 (1985) (opinion of BLACKMUN, J.).
15
     Id. at 58 n.15.
16
           While the Ninth Circuit does not appear to have addressed the parameters of Ritchie,
17
     other circuit have interpreted the Ritchie footnote to establish a plausibility threshold for in
18
     camera review. The Sixth Circuit has held that the clearly-established Supreme Court
19
     precedent in Ritchie is that a defendant is entitled to an in camera review of evidence to
20
     determine whether it contains information that would have changed the outcome of the trial
21
     if the defendant has “establish[ed] a basis for his claim that it contains material evidence”
22
     by making “some plausible showing of how [the] testimony would have been both material
23
     and favorable to the defense.” Renusch v. Berghuis, 75 Fed. Appx. 415, 423 (6th Cir. 2003)
24
     (citing Ritchie, 480 U.S. at 58, 58 n.15). The Sixth Circuit’s articulation of the Ritchie
25
     standard was adopted by the Seventh Circuit in Dietrich v. Smith, which held that a
26
     Wisconsin appellate court reasonably applied Ritchie by finding the defendant’s due
27
                                                    33
28                                                                               3:16-cv-02531-GPC-KSC
 1   process claim insufficient because he failed to make a plausible showing that the evidence
 2   sought would produce material evidence. Dietrich v. Smith, 701 F.3d 1192, 1197 (7th Cir.
 3   2012). See also Moseley v. Kemper, 860 F.3d 1020, 1025 (7th Cir. 2017) (holding that it
 4   was not unreasonable for appellate court to deny in camera review, as Petitioner failed to
 5   establish why the evidence was relevant, let alone material).
 6         The Court agrees with the Sixth and Seventh Circuits and finds that the clearly
 7   established “rule” of Ritchie is that a defendant seeking discovery from a third party is
 8   entitled to in camera review by the trial court only where the defendant has “establish[ed]
 9   a basis for his claim that it contains material evidence,” by making “some plausible
10   showing of how [the] testimony would have been both material and favorable to [the]
11   defense.” See Renusch, 75 F. App’x at 424. Under this rule, while “the obligation to
12   disclose exculpatory material does not depend on the presence of a specific request,” the
13   “degree of specificity” of any request “may [properly] have a bearing on the trial court’s
14   assessment . . . of the materiality of the nondisclosure.” Ritchie, 480 U.S. at 58 n.15.
15         In the underlying proceedings, the trial court insisted that Craig make a showing of
16   “good cause,” i.e., “specific facts justifying discovery,” before it would conduct in camera
17   review and order disclosure of the subpoenaed materials. Craig attempted to meet this
18   requirement by submitting under seal his February 29, 2012 motion for discovery of, inter
19   alia, (1) the entirety of the recordings, on the grounds that “[t]here can be no doubt that in
20   prior phone conversations Mr. Johnson made statements contrary to his present version of
21   events,” (2) a phone call between Craig to Johnson, and (3) any “similar phone
22   conversations” tending to show that “Mr. Craig was not involved” in the shooting. Dkt.
23   No. #31-1, at 14–18. Pursuant to its good cause standard, the trial court conducted an in
24   camera review for any recorded calls between Craig and Johnson. Dkt. No. 31-3, at 1.
25   However, the trial court did not find good cause to release the entirety of the jail phone
26   recordings or to scour them in camera for statements which would impeach Johnson’s
27
                                                   34
28                                                                             3:16-cv-02531-GPC-KSC
 1   credibility or exculpate Craig of Johnson’s claim that he was involved in the shooting. Id.
 2   After Johnson’s girlfriend, Carmen Torres, gave conflicting testimony at trial, the trial
 3   court found good cause to release approximately ten hours of recorded calls between
 4   Johnson and Torres.
 5         For the reasons articulated below, the Court finds that the California Court of
 6   Appeals’ decision to affirm the trial court was neither contrary to, nor an unreasonable
 7   application of Ritchie.
 8         First, that the trial court invoked a “good cause” standard under Barrett, instead of
 9   the “plausible showing” standard articulated in Ritchie, does not make its holding
10   “objectively unreasonable” under AEDPA. See Harrington, 562 U.S. at 98 (explaining
11   that a state court “need not cite or even be aware of” the Supreme Court’s cases under §
12   2254(d) to pass muster under AEDPA). As the Supreme Court recognized, a disputed
13   state-court holding may withstand habeas review “[s]o long as neither the reasoning nor
14   the result of the state-court decision contradicts [Supreme Court] precedent.” Early, 537
15   U.S. at 8. Here, the trial court’s analysis comports with the clearly-established rule in
16   Ritchie that in camera review requires a threshold, plausible showing of materiality and
17   favorability.
18         Consistent with Ritchie, the trial court reasonably evaluated the specificity of Craig’s
19   requests against the many hours of recordings at hand, and determined that but for the
20   particularized requests made with respect to Torres and Craig, no other recordings merited
21   disclosure or in camera review. See Ritchie, 480 U.S. at 58 n.15 (“Although the obligation
22   to disclose exculpatory material does not depend on the presence of a specific request, . . .
23   the degree of specificity of Ritchie’s request may have bearing on the trial court’s
24   assessment on remand of the materiality of the nondisclosure.”). Based on the large volume
25   of Johnson’s recorded jail calls during two or so years of incarceration awaiting trial, the
26   poor quality of the recordings, and the amount of time it would have taken to examine
27
                                                  35
28                                                                             3:16-cv-02531-GPC-KSC
 1   them, the claims of Craig and his co-defendants could have reasonably been seen as
 2   speculative. Lodgment 5-2 at 268. As the trial court explained, the cost of transcription and
 3   the time implicated by in camera review would be “enormous” unless the defendants could
 4   “narrow it down.” Lodgment 5-2 at 268. In other words, the trial court’s classification of
 5   Craig’s request for the totality of the recordings as a “fishing expedition” and requirement
 6   of a narrower scope of request do not contradict Supreme Court precedent, but are rather
 7   consistent with it.
 8         Moreover, the California Court of Appeal and the state trial court essentially
 9   concluded, in an objectively reasonable manner, that Craig did not make a “plausible
10   showing” indicating how all sixty hours of Johnson’s recorded jail calls were “material to
11   the fairness of the trial.” Renusch, 75 Fed. App’x. at 423. As previously discussed supra
12   in Section V.B. with respect to Craig’s Brady claim, it was not unreasonable for the state
13   courts to reject Craig’s requests for want of materiality. Indeed, despite Craig’s adamant
14   assertion that “[t]here can be no doubt that in prior phone conversations Mr. Johnson made
15   statements contrary to his present version of events,” Craig’s argument for discovery rested
16   on no more than his speculation that those phone calls existed. See, e.g., Hall v. Scribner,
17   619 F.Supp.2d 823, 849–50 (N.D. Cal. 2008) (denying a habeas petition under Ritchie
18   because petitioner’s request for psychiatric records on the basis that they “might contain
19   unspecified information bearing on Ryan’s credibility as a witness or might contain some
20   evidence of her engaging in prostitution” was insufficient to demonstrate materiality).
21         The state courts’ adverse determination on materiality is further bolstered by the fact
22   that much of the information sought by Craig was cumulative of what the defense already
23   had on hand.      See United States v. Kohring, 637 F.3d 895, 908 (9th Cir. 2011)
24   (impeachment evidence is not material if it is “merely cumulative” with other forms of
25   impeachment evidence (quoting Hovey v. Ayers, 458 F.3d 892, 921 (9th Cir. 2006)).
26   Craig’s discovery request was predicated on his claim that in camera review might unearth
27
                                                  36
28                                                                            3:16-cv-02531-GPC-KSC
 1   other phone conversations in which Johnson “told inconsistent stories.” Dkt. No. 31-1, at
 2   16. At the time of the request, however, defense counsel had already interviewed two
 3   witnesses, Wiggins and Jacquett, id. at 17, who were primed to testify that Johnson was
 4   willing to commit perjury to avoid a life sentence; both men gave impeachment testimony
 5   as to Johnson at trial. Thus, it was understandable for the state courts to conclude that any
 6   additional impeachment evidence on this issue would have marginal value. See, e.g., Davis
 7   v. Litscher, 290 F.3d 943, 947 (7th Cir. 2002) (denying habeas relief under Ritchie because
 8   no plausible showing of materiality was made where the petitioner “failed to demonstrate
 9   how the sought after records would bolster his defense or add genuinely useful since he
10   already possessed facts material to impeaching” the witness whose records were subject to
11   privilege).
12          Accordingly, it was not unreasonable for the state court to conclude that Craig failed
13   to plausibly show with specific information that the calls would contain information that
14   was material to the fairness of the trial and thus refuse to conduct an in camera review. See
15   Dietrich, 701 F.3d at 1198 (denying habeas relief where Petitioner “failed to make a
16   plausible showing that the [records sought] contained evidence material to his defense”);
17   Brown v. Sheets, No. 2:06-cv-448, 2007 WL 3024456 (S.D. Ohio Oct. 15, 2007)
18   (dismissing Petitioner’s claim that he was improperly denied an in camera review of
19   evidence where petitioner failed to make a plausible showing of how the evidence would
20   have been material and favorable to him. 13
21
     13
             The Report further supports its recommendation to deny Craig’s petition by asserting that §
22
     2254(d) “gives federal habeas courts no license to redetermine credibility of witnesses whose demeanor
23   has been observed by the state trial court, but not by them. Dkt. No. 14 at 29 (quoting Marshall v.
     Lonberger, 459 U.S. 422, 434 (1983)). While this may be true, this Court finds this portion of the Report
24   irrelevant to the current case. In Lonberger, the Supreme Court rejected the Sixth Circuit’s reassessment
     of a witness’ credibility, which had already been determined by the state court. Lonberger, 459 U.S. at
25   434 (holding that Sixth Circuit was “bound to respect. . . . the finding of the Ohio trial court that
     respondent was ‘an intelligent individual, well experienced in the criminal processes and well
26
     represented in all stages of the proceedings by competent and capable counsel in Illinois’ and had no
27   authority to re-assess the effect of respondent’s testimony at the Ohio state trial court hearing”). Here,
                                                         37
28                                                                                       3:16-cv-02531-GPC-KSC
 1          To be sure, it may have been more prudent for the trial court to have conducted an
 2   in camera review of all sixty hours of jail phone recordings, especially since defense
 3   counsel had secured funding for their transcription. Further, it is not surprising to this Court
 4   that Magistrate Judge Crawford––were she to have considered the issue in the first
 5   instance––would have found that Craig and his co-defendants made a “plausible showing”
 6   sufficient to warrant in camera review under Ritchie. However, the question on federal
 7   habeas review is not whether the state court’s application of clearly established Supreme
 8   Court law aligns with that of the court sitting in habeas; rather, the focus of inquiry is
 9   “whether the state court’s application of clearly established federal law is objectively
10   unreasonable.” Bell, 535 U.S. at 694. As explained above, and as demonstrated by similar
11   cases decided by the Sixth and Seventh Circuit, this Court cannot grant habeas relief. See
12   Harrington, 562 U.S. at 102 (habeas relief is available only “where there is no possibility
13   fair minded jurists could disagree that the state court’s decision conflicts” with Supreme
14   Court precedent).
15          Finally, even assuming arguendo that the state court erred under Ritchie, any error
16   was harmless because it did not have “a substantial and injurious effect or influence in
17   determining the jury’s verdict.” Brecht v. Abrahamson, 507 U.S. 619, 637-38 (1993); see
18   also Fry v. Pliler, 551 U.S. 112, 12122 (2007) (even if state court does not have occasion
19   to apply the test for assessing prejudice applicable under federal law, the Brecht standard
20   applies uniformly in all federal habeas corpus cases under § 2254); Larson v. Palmateer,
21   515 F.3d 1057, 1064 (9th Cir. 2008) (review for harmless error under Brecht is “more
22   forgiving” to state court errors than the harmless error standard the Supreme Court applies
23
24
25
     this Court does not seek to re-determine Johnson’s credibility, but to examine whether the state court
26
     erred in withholding evidence that Craig and his co-defendants intended to use to attack Johnson’s
27   credibility, thus denying them the opportunity to further challenge Johnson’s credibility.
                                                         38
28                                                                                       3:16-cv-02531-GPC-KSC
 1   on its direct review of state court convictions).14 Craig and his co-defendants were already
 2   able to impeach Johnson’s testimony through Johnson’s own admission of lying and the
 3   testimony of Wiggins and Jacquett that Johnson intended to make up a story and “was
 4   terrified of a life sentence and would do anything to cut a deal with the prosecution.”
 5   Lodgment 14 at 40. Similarly, ten hours of the subpoenaed calls were released to counsel
 6   and these materials were used to question Johnson’s motivation to lie, including statements
 7   by Johnson that he’d “take a deal for something he did not do” and “just wants to get out
 8   of [jail], like now, by any means necessary.” Id. at 17. Certain portions of these were
 9   even played to the jury. See Lodgment 1-14 at 87-90. As a result, the jury was presented
10   with a substantial amount of impeachment material regarding Johnson’s motive to lie about
11   the incident. Thus, even assuming Craig had proven a Ritchie error, he is not entitled to
12   federal habeas relief because the alleged error would not have had a “substantial and
13   injurious effect or influence in determining the jury’s verdict.” Brecht, 507 U.S. at 637.
14          Based on the foregoing, it was not objectively unreasonable under clearly established
15   Supreme Court law for the state court to deny Craig access to Johnson’s recorded jail calls
16
17   14
               AEDPA requires the federal habeas court to defer to any state court determination of harmless
     error unless the holding is in “conflict with the reasoning or the holdings of [Supreme Court] precedent
18
     or if it applied harmless-error review in an objectively unreasonable manner.” See Inthavong v.
19   Lamarque, 420 F.3d 1055, 1058 (9th Cir. 2005) (internal quotation marks and citations omitted).
               In this case, the California Court of Appeals rendered a harmless error analysis, Lodgment 12-
20   45, at 40, but did not specify whether it was applying a state-law standard or the harmless error standard
     applicable to federal constitutional violations, i.e., Chapman v. California, 386 U.S. 18, 24 (1967).
21   There is no indication that the Court of Appeals applied Chapman, which specifies a “harmless beyond a
     reasonable doubt” standard. Id. On the contrary, the discussion as to the jail phone recordings indicates a
22
     primary focus on state law governing criminal discovery.
23             But, regardless of whether the California Court of Appeals conducted the proper harmless error
     analysis, the Supreme Court has held that when a federal habeas court reviews a state-court harmless
24   error decision, it is required to determine whether the assumed error was harmless under Brecht, 507
     U.S. 619. See Fry, 551 U.S. at 119–22; see also Pulido v. Chrones, 629 F.3d 1007, 1012 (9th Cir. 2010)
25   (holding that a federal habeas court “need not conduct an analysis under AEDPA of whether the state
     court’s harmlessness determination on direct review . . . was contrary to or involved an unreasonable
26
     application of clearly established federal law . . . because the Brecht test ‘obviously subsumes’ the more
27   liberal” AEDPA standard (quoting Fry, 551 U.S. at 119-20)).
                                                         39
28                                                                                       3:16-cv-02531-GPC-KSC
 1   and refuse to conduct an in camera review of the entire 60 hours of recorded material. Dkt.
 2   No. 14 at 29. Accordingly, this Court ADOPTS the Magistrate Judge’s recommendation
 3   to DENY Craig’s Ritchie Due Process claim.
 4
     VI.   Certificate of Appealability
 5
           Rule 11 of the Federal Rules Governing § 2254 Cases provides that “[t]he district
 6
     court must issue or deny a certificate of appealability when it enters a final order adverse
 7
     to the applicant.” A certificate of appealability should be issued only where the petition
 8
     presents “a substantial showing of the denial of a constitutional right.” 28 U.S.C. §
 9
     2253(c)(2). A certificate of appealability “should issue when the prisoner shows . . . that
10
     jurists of reason would find it debatable whether the petition states a valid claim of the
11
     denial of a constitutional right and that jurists of reason would find it debatable whether
12
     the district court was correct in its procedural ruling.” Slack v. McDaniel, 529 U.S. 473,
13
     484 (2000).
14
           The Court concludes that jurists of reason could find it debatable whether Craig has
15
     stated a valid claim of the denial of Due Process. Craig has made a substantial showing
16
     indicating that the records contained evidence that was material and exculpatory to the
17
     defense and, thus, the trial court should have conducted an in camera review of the
18
     recordings. See id. Although the Court has determined that it was objectively reasonable
19
     for the state court to deny Craig’s request for disclosure and an in camera review of
20
     Johnson’s phone recordings, such a determination is reached with some hesitation. While
21
     Craig’s request would have required the disclosure or review of fifty-to-sixty hours of
22
     phone recordings and lacked specificity with regard to which particular phone calls he was
23
     interested in examining, a reasonable jurist could believe that the California courts were
24
     unreasonable because Craig had sufficiently made a plausible showing that the records
25
     sought contained material and exculpatory evidence. Given the inconsistencies between
26
     Johnson’s testimony and evidence implicating other parties in the crime, such as clothing
27
                                                  40
28                                                                           3:16-cv-02531-GPC-KSC
 1   matching Roberson’s that was found at the scene and carried traces of gunpowder residue,
 2   it is possible that a reasonable jurist could find that the “petition should have been resolved
 3   in a different manner.” Id. (quoting Barefoot v. Estelle, 463 U.S. 880, 893 n.4); see Dietrich
 4   v. Smith, No. 11-C-117, 2012 WL 602757 (E.D. Wis. Feb. 23, 2012) (granting certificate
 5   of appealability regarding “plausible showing” required by Ritchie for in camera review
 6   and finding that “jurists of reason could disagree with this court's resolution of [Petitioner’s
 7   claim and] that the due process issue. . . . is adequate to deserve encouragement to proceed
 8   further”).
 9          Furthermore, questions of first impression within a circuit warrant the granting of a
10   certificate of appealability. See Melton v. Sec’y, Fla. Dep’t of Corr., 778 F.3d 1234, 1237-
11   38 (11th Cir. 2015) (Martin, B., dissenting) (contending that a certificate of appealability
12   should have been granted “because the [issues at hand] are one of first impression,
13   debatable, and likely to come up in other cases”) and United States v. Espinoza-Saenz, 235
14   F.3d 501, 502 (11th Cir. 2000) (“Because this presents a question of first impression in this
15   circuit, we conclude that the issue merits further judicial consideration, and we grant a
16   certificate of appealability”). 15 Because the particular standard that a defendant must meet
17   to justify entitlement to an in camera review under Ritchie is a question of first impression
18   in this circuit and is both “debatable” and “likely to come up in other cases,” it is
19   appropriate for this Court to grant a certificate of appealability.
20          Accordingly, the Court GRANTS a certificate of appealability.
21
22                                               CONCLUSION
23
24
     15
             But see S.E.C. v. Richetelli, No. 3:09-cv-361(CFD), 2010 WL 4823237 (D. Conn. Nov. 22,
25   2010) (holding that “the mere presence of a disputed issue that is a question of first impression, standing
     alone, is insufficient to demonstrate a substantial ground for difference of opinion” and, thus, certificate
26
     of appealability should not be automatically granted to questions of first impression (quoting In re Flor,
27   79 F.3d 281, 284 (2d Cir. 1996)).
                                                          41
28                                                                                         3:16-cv-02531-GPC-KSC
 1         For the reasons set forth above, the Court ADOPTS the Magistrate Judge’s Report
 2   and Recommendation, OVERRULES Petitioner’s Objections, DENIES Petitioner’s
 3   Petition, and GRANTS a certificate of appealability.
 4         IT IS SO ORDERED.
 5   Dated: July 3, 2019
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
                                                42
28                                                                      3:16-cv-02531-GPC-KSC
